Name: Council Decision 2012/150/CFSP of 13Ã March 2012 amending Decision 2011/872/CFSP updating the list of persons, groups and entities subject to Articles 2, 3 and 4 of Common Position 2001/931/CFSP on the application of specific measures to combat terrorism
 Type: Decision
 Subject Matter: international affairs;  politics and public safety
 Date Published: 2012-03-14

 14.3.2012 EN Official Journal of the European Union L 74/9 COUNCIL DECISION 2012/150/CFSP of 13 March 2012 amending Decision 2011/872/CFSP updating the list of persons, groups and entities subject to Articles 2, 3 and 4 of Common Position 2001/931/CFSP on the application of specific measures to combat terrorism THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 27 December 2001, the Council adopted Common Position 2001/931/CFSP on the application of specific measures to combat terrorism (1). (2) On 22 December 2011, the Council adopted Decision 2011/872/CFSP updating the list of persons, groups and entities subject to Articles 2, 3 and 4 of Common Position 2001/931/CFSP (2). (3) The Council has determined that there are no longer grounds for keeping certain persons on the list of persons, groups and entities to which Articles 2, 3 and 4 of Common Position 2001/931/CFSP apply. (4) The list of the persons, groups and entities to which Articles 2, 3 and 4 of Common Position 2001/931/CFSP apply should be updated accordingly, HAS ADOPTED THIS DECISION: Article 1 The persons listed in the Annex to this Decision shall be removed from the list of persons, groups and entities set out in the Annex to Decision 2011/872/CFSP. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 13 March 2012. For the Council The President M. VESTAGER (1) OJ L 344, 28.12.2001, p. 93. (2) OJ L 343, 23.12.2011, p. 54. ANNEX List of persons referred to in Article 1 1. ABOU, Rabah Naami (list number 2) 2. ABOUD, Maisi (list number 3) 3. ARIOUA, Kamel (list number 7) 4. ASLI, Mohamed (list number 8) 5. ASLI, Rabah (list number 9) 6. DARIB, Noureddine (list number 11) 7. DJABALI, Abderrahmane (list number 12) 8. MOKTARI, Fateh (list number 16) 9. NOUARA, Farid (list number 17) 10. RESSOUS, Hoari (list number 18) 11. SEDKAOUI, Noureddine (list number 19) 12. SELMANI, Abdelghani (list number 20) 13. SENOUCI, Sofiane (list number 21) 14. TINGUALI, Mohammed (list number 25)